15 F.3d 1088NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John A. RAMIREZ, Plaintiff-Appellant,v.PACIFIC MARITIME ASSOCIATION, et al., Defendants-Appellees.
No. 92-16848.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1994.*Decided Jan. 21, 1994.

Before:  REINHARDT, O'SCANNLAIN and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
John A. Ramirez appeals pro se from the district court's grant of summary judgment in favor of Pacific Maritime Association and the International Longshoremen's and Warehousemen's Union Locals 13 and 18 in his action brought under section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185, for breach of a collective bargaining agreement and breach of the duty of fair representation.  The district court found that a prior adverse decision by the National Labor Relations Board collaterally estopped Ramirez from relitigating the retaliatory discharge issues underlying his claims and granted summary judgment on that basis.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm for the reasons stated in the district court order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Ramirez' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3